DETAILED ACTION
Response to Amendment
Applicant’s amendments to claim 1 and the addition of claims 17-20 in the response filed August 23, 2022, are acknowledged by the Examiner. 
Claims 1-20 are pending in the current action.
Response to Arguments
With respect to claim 1, Applicant argues that Ghilzai does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection have been made.
Claim Objections
Claim 16 is objected to because of the following informalities: the support post has been introduced to extend from the base to the headrest opposite the base, the support post also includes a first and second tine. While it is supported that the support post is parallel to the vertical axis, it is unclear from the drawings how all of the support post is parallel to the vertical axis when the second tine has an angled member where it extends from the lower post portion. Either not all of the post is parallel to the axis, or a majority of the post is parallel, or the tine is a separate member from the post.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 line 5 recites “a second connection hole”, however, a second connection hole was introduced in parent claim 17. It is unclear whether the Applicant is referring to the previously introduced feature or introducing a new one. For the sake of compact prosecution, Examiner will interpreter the claim 18 second connection hole to be in reference to the claim 17 second connection hole. 
Claim 19-20 are rejected as being dependent on a rejected claim above. 
Claim 20 recites the limitation "the second locking hold" in line.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner will interpreter the limitation to read “the second locking hole.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roleder et al (US 2003/0090131) in view of Ghilzai (US 2007/0052275) and in view of Ton (US 2014/0252812).
With respect to claim 1, Roleder et al discloses A positioning device to facilitate positioning of a patient in a sitting position for performance of epidural or spinal procedures (Fig 3, device supports a user and exposes the spinal thus could be used for spinal procedure), the positioning device comprising: a base extending in a horizontal plane (Fig 3, base 32/30/46/40, with members 40/46 extending in a horizontal plane); a support post attached to the base and extending along a vertical axis (Fig 1, [0038], support post 64 defines a vertical axis); a detachable headrest subassembly attached to an end of the support post that is opposite to an end of the support post attached to the base (Fig 2, headrest 75 is removable as it is attached and moveable and a series of different parts that are capable of being disassembled [0067]); an armrest subassembly attached to the support post between the headrest subassembly and the base (Fig 2, arm rest 76, between head support 75 and base 30); a thoracic support subassembly (Fig 2, thoracic support 78)… the thoracic support subassembly comprising a thoracic support cushion attached to the support post by a bar (Fig 3, thoracic support 78 attached to the support post 64 via bar 24), a first portion of the bar being attached to a first tine of the support post through a first locking rod, a second portion of the bar being attached to a second tine of the support post through a second locking rod (Fig 6A, first and second sides/portions of bar 24 attached to first and second tines 70 of the post 64, the bar attached to the tine via a locking rods 110 which each passes through a respective tine 70 and locking rods 110 are directly attached to the rod 24), the second tine of the support post being extending in parallel to the first tine (Fig 6A, tines 70 are obviously parallel in order for the locking system to function and place the thoracic support correctly since the bar 24 is a rectangle and thus straight, further each tine 70 has concentric portions 72 and thus are in parallel), an attachment of the bar to the support post being reconfigurable to vary an orientation and location of the thoracic support cushion with respect to the vertical axis ([0049], rods allow for vertical and angular changes to the thoracic pad 78), wherein the thoracic support cushion is configured to directly contact cervical thoracic regions of the patient to provide support to the thoracic spine of the patient ([0043], chest cushion 78 may directly support the chest and thus the thoracic spine); a footrest subassembly attached to the support post between the thoracic support subassembly and the base (Fig 2, rests 60/62 which indirectly support the feet are indirectly attached to the support post 64 via the base 42/44/34/36 and is between base member 46 and the thoracic support 78)…
Roleder et al is silent on a thoracic support subassembly attached to the support post between the armrest subassembly and the base (Roleder et al has a thoracic support 78 and arm rest 76 but not in the claimed position); and a digital device holder attached to the support post by a flexible arm, the flexible arm configured to support a digital device in view of the patient during use of the positioning device
Ghilzai teaches an analogous positioning device (Fig 1, device allows for sitting at seat 118 and does not cover the spine thus would allow for spine procedures) having a support post (Fig 1, support post is vertical column 122), a detachable headrest (Fig 1, Fig 4B, head rest 138), an armrest (Fig 1, arm rest 134), and a thoracic support subassembly attached to the support post between the armrest subassembly and the base (Fig 1, thoracic support 130 attached to post 122 via means 140, arm rest is moveable to be attached above the thoracic attachment point); and a digital device holder attached to the support post by [member], the [member] configured to support a digital device in view of the patient during use of the positioning device (Fig 9, device holder 900 indirectly attached to the support post 122 by the securing means 902).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm rest of Roleder et al to be moveable to be above the thoracic support between the arm rest and base as taught by Ghilzai in order to allow for a variety of positions increasing comfort depending on the preferences of a user (Ghilzai [0004]).
Roleder et al/Ghilzai discloses the device as discussed above. 
Roleder et al/Ghilzai is silent on and a digital device holder attached to the support post by a flexible arm, the flexible arm configured to support a digital device in view of the patient during use of the positioning device.  
Ton teaches an analogous user support having an arm rest system 155 on to which a holding device 145 is positioned, the digital device holder 145 attached to a supporting structure 245 (analogous to the support port post of Roleder et al) of the positioned device by a flexible arm 140 ([0011], flexible coil 140), the flexible arm configured to support a digital device in view of the patient during use of the positioning device ([0011], arm hold the device to be viewed while user is supported).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user support of Roleder et al/Ghilzai to further have the flexible arm as taught by Ton in order to allow for a variety of directions and placements of a digital device so that a user is capable of using a digital device while positioned (Ton [0011]).
With respect to claim 3, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 1.
Roleder et al/Ghilzai/Ton as they are currently combined is silent on wherein the headrest subassembly comprises a chin support and a forehead support arranged to support a head of the patient relative to the digital device holder to support viewing of the digital device during use of the positioning device.
Ghilzai further teaches  wherein the headrest subassembly comprises a chin support and a forehead support (Fig 5, Fig 6, head support 138 interpreted to be divided into an superior and inferior section, the superior section supporting the forehead and the inferior section supporting the chin) arranged to support a head of the patient relative to the digital device holder to support viewing of the digital device during use of the positioning device (Fig 9, use would be able to place the head on the support 138 and view a device on device support 902/900).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headrest of Roleder et al to be shaped like the headrest of Ghilzai in order to improve user comfort by better supporting the head (Ghilzai [0043])
With respect to claim 4, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 1, wherein the support post comprises a forked portion comprising a pair of tines extending parallel to each other, the pair of tines comprising the first tine and the second tine (Roleder et al Fig 6A, pair of tines 70 being the forked portion, forked form body 68; tines 70 are obviously parallel in order for the locking system to function and place the thoracic support correctly since the bar 24 is a rectangle and thus straight, further each tine 70 has concentric portions 72 and thus are in parallel).  
With respect to claim 5, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 4, wherein the thoracic support subassembly attaches to the support post at the tines (Roleder et al Fig 6A, Fig 4C, thoracic support 78 attached to the post 68 at tines 70).  
With respect to claim 6, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 5, wherein locations of attachment of the bar to each tine are adjustable (Roleder et al Fig 6A, Fig 6B, locations of attachment can be adjustable as the support 78 can be moved along axis 26 and around axis 28).  
	With respect to claim 10, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 1.
Roleder et al/Ghilzai/Ton as they are currently combined is silent on wherein the base comprises rollers for transporting the positioning device.
Ghilzai further teaches wherein the base comprises rollers for transporting the positioning device (Fig 1, rollers on legs 102 of base 100).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Roleder et al to have roller as taught by Ghilzai in order to improve device transport (Ghilzai [0033]).
With respect to claim 11, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 1.
Roleder et al/Ghilzai/Ton as it is currently combined is silent on further comprising a handle subassembly attached to the base separate from the support post.
Ghilzai further teaches further comprising a handle subassembly attached to the base separate from the support post ([0033], handles of seat adjustment system 108, including pin 109 which may be grabbed by a hand for seat tilting).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable seat and base of Roleder et al to have a handle system for seat adjustment as taught by Ghilzai in order to more easily adjust the seat portion (Ghilzai [0033]).
With respect to claim 16, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 1, wherein the support post is parallel to the vertical axis (Roleder et al Fig 1, [0038], support post 64 defines a vertical axis as it is somewhat straight and thus would extend relatively straight along an axis, at least a portion of the support post which defined the vertical axis would be parallel there to).
With respect to claim 17, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 1, wherein a first aperture of the first portion of the bar is attached to a first connection hole of the first tine of the support post through the first locking rod (Roleder et al Fig 7B, bar 24 has a first and second aperture 92 on either side of the bar which connects to either hole of tine 70 through the locking rods 110, tine hole is the hole through which the rods pass; aperture is interpreted as the shape of the bar which defines a locking hole therein), and a second aperture of the second portion of the bar is attached to a second connection hole of the second tine of the support post through the second locking rod (Roleder et al Fig 7B, bar 24 has a first and second aperture 92 on either side of the bar which connects to either hole of tine 70 through the locking rods, tine hole is the hole through which the rods pass; aperture is interpreted as the shape of the bar which defines a locking hole therein).
With respect to claim 18, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 17, wherein a first locking hole extending perpendicularly through the first aperture of the first portion of the bar (Roleder et al Fig 7B, bar 24 has a first and second aperture 92 which define a first and second locking hole therethrough, hole is defined by the apertures thus is perpendicular there through) is attached to the first connection hole of the first tine of the support post through the first locking rod (Roleder et al Fig 6A, locking hole of aperture 92 is attached to connection holes of tines 70 via the locking rods 110), and a second locking hole extending perpendicularly through the second aperture of the second portion of the bar is attached to a second connection hole of the second tine of the support post through the second locking rod (Roleder et al Fig 7B, bar 24 has a first and second aperture 92 which define a first and second locking hole therethrough, hole is defined by the apertures thus is perpendicular there through; Fig 6A, locking hole of aperture 92 is attached to holed of tines 70 via the locking rods 110).
With respect to claim 19, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 18, wherein the first locking hole is directly attached to and aligned with the first connection hole (Roleder et al Fig 6A, locking hole of aperture 92 is attached to holed of tines 70 via the locking rods 110, direct attachment via pin 96; as two holes, two empty spaces, cannot attach to each other, direct attachment interpret to mean that only one member retains the holes together), and the second locking hole is directly attached to and aligned with the second connection hole (Roleder et al Fig 6A, locking hole of aperture 92 is attached to holed of tines 70 via the locking rods 110, direct attachment via pin 96; as two holes, two empty spaces, cannot attach to each other, direct attachment interpret to mean that only one member retains the holes together).
With respect to claim 20, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 18, wherein the first locking hole and the first connection hole receive the first locking rod, and the second locking [hole] (see 112 above) and the second connection hole receive the second locking rod (Fig 7A, first and second locking holes receive the locking rods 110 as the rods are carved at 122 to surround and connect to the hole, first and second locking rods 11 extend through first and second connection holes of tines to be received there in), and wherein when the position device is used by the patient, the patient sits on a sitting device (Roleder et al Fig 2, sitting device is seat 50).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Roleder et al/Ghilzai/Ton as applied to claim 1 above, and further in view of Clark (US 5971485).
With respect to claim 2, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 1. 
Roleder et al/Ghilzai/Ton is silent on wherein the headrest subassembly comprises a C-shaped cushion for supporting a head of the patient during use. 
Clark teaches an analogous user support having a thoracic support 110, an arm support 120, and wherein the headrest subassembly 160 comprises a C-shaped cushion 150 for supporting the patient's head during use (col 5 ln 50-55, resilient pad 150). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head rest assembly of Roleder et al to be shaped as taught by Clark in order to improve device comfort and support (Clark col 1 ln 20-25, col 7 ln 0-5).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roleder et al/Ghilzai/Ton as applied to claim 1 above, and further in view of Bain et al (US 7080885).
With respect to claim 7, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 1.
Roleder et al/Ghilzai/Ton is silent on wherein the armrest subassembly comprises a pair of armrest cushions separated by a bar attached to the support post.  
Bain et al teaches an analogous user support having a vertical support post 42 and an arm rest system 18/20 wherein the armrest subassembly comprises a pair of armrest cushions 18/20 separated by a bar 94/19/21/95 (Fig 3a, Fig 2) attached to the support post 42 (Fig 3A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm rest assembly of Roleder et al to have the vertical and horizontally adjustable bar system as taught by Bain et al in order to have an easy manipulation system that allows the device to be adaptable to a wide variety of needs and positions (Bain et al col 2 ln 40-55).
With respect to claim 8, Roleder et al/Ghilzai/Ton/Bain et al discloses The positioning device of claim 7, wherein a width of the bar separating the armrest cushions is adjustable (Bain et al col 7 ln 45-55, opposing movement of the arm racks 74/72 causes the bar members 21/19 to separate the cushions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm rest assembly of Roleder et al to have the vertical and horizontally adjustable bar system as taught by Bain et al in order to have an easy manipulation system that allows the device to be adaptable to a wide variety of needs and positions (Bain et al col 2 ln 40-55).
With respect to claim 9, Roleder et al/Ghilzai/Ton/Bain et al discloses The positioning device of claim 7, wherein a position of the bar separating the armrest cushions along the vertical axis is adjustable (Bain et al col 5 ln 50-60, height adjustment of arms).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm rest assembly of Roleder et al to have the vertical and horizontally adjustable bar system as taught by Bain et al in order to have an easy manipulation system that allows the device to be adaptable to a wide variety of needs and positions (Bain et al col 2 ln 40-55).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roleder et al/Ghilzai/Ton as applied to claim 1 above, and further in view of Kreuzer et al (US 2015/0190265).
With respect to claim 12, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 1.
Roleder et al/Ghilzai/Ton is silent on further comprising a suction cup extending from the base, configured to engage with a receiver.  
Kreuzer et al teaches an analogous user support with a wheeled base 100 further having a suction cup 148 extending from the base 100, configured to engage with a receiver ([0053], suction cup capable of engaging with a receiver due to the structure and as detailed in the prior art).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base assembly of Roleder et al with the addition of the suction cup system as taught by Kreuzer et al in order to better stabilize the device when in use (Kreuzer et al [0053]).
With respect to claim 13, Roleder et al/Ghilzai/Ton/Kreuzer discloses The positioning device of claim 12, wherein the receiver is a floor (Roleder et al device may be on a floor) (Kreuzer et al [0047], attachable to a floor) (it is noted that that the floor is not positively claimed as the system is only configured to engage with the receiver/floor as stated in claim 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base assembly of Roleder et al with the addition of the suction cup system as taught by Kreuzer et al in order to better stabilize the device when in use (Kreuzer et al [0053]).
With respect to claim 14, Roleder et al/Ghilzai/Ton/Kreuzer discloses The positioning device of claim 13, wherein the floor is a flat, horizontal surface (Roleder et al device may be on a floor) (Kreuzer et al [0047], attachable to a floor, suction cup capable of working on a flat and horizontal surface due to the structure and function)(it is noted that that the floor is not positively claimed as the suction system is only configured to engage with the receiver/floor as stated in claim 12, thus the details regarding the floor only further the functional limitation in claim 12 and while the prior art may not directly state that the floor is flat or horizontal, the structure within Kreuzer et al would allow attachment to these types of floors).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base assembly of Roleder et al with the addition of the suction cup system as taught by Kreuzer et al in order to better stabilize the device when in use (Kreuzer et al [0053]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roleder et al/Ghilzai/Ton as applied to claim 1 above, and further in view of Pederson et al (US 2015/0335939).
With respect to claim 15, Roleder et al/Ghilzai/Ton discloses The positioning device of claim 1.
Roleder et al/Ghilzai/Ton is silent on further comprising weighted plates arranged on the base of the position device.  
Pederson teaches an analogous base 11 for a vertical member 19, the base 11 comprising weighted plates arranged on the base of the position device (Fig 1, plates 12/13 weighted by member 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base assembly of Roleder et al with the addition of the weighted plates as taught by Pederson as the weighted plates allow for the safe supporting of a variety of weights of vertical members in a compact and effective manner (Pederson [0024], [0003]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786